Advisory Action

Response to Amendment
1.	Examiner acknowledges receipt of the arguments filed 3/21/22. Claims 1-3, 5-8, 10-13, 15, 17 and 20-26 are pending in the application.

Response to Arguments
2.	Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. 
1a) Applicant argues that the Cheong system does not perform a copying operation from HDD 2300 to SSD 2200 in response to a request. Applicant argues that because judging whether a block is hot/cold is not related to an individual request, that a request for a piece of data does not trigger a data transfer. It is unclear where the support is for applicant’s argument that an individual request would not cause a block to be hot, as para. 28 states that checking the number of reads and writes or frequency may be used in determining whether a block is hot. Therefore, there must be a number or threshold that would cause a block to go from cold->hot. And an individual request at the threshold would therefore cause that change. Therefore, although the aggregate of data is used in determining a hot/cold block. The copying function or change from hot->cold would occur in response to an individual request.

1b) Applicant further argues that Cheong relies on the number and frequency of read and write of each logical block for the monitoring operation, and therefore the number and frequency of read and write operations on a data block are relevant to how frequently the monitoring operation is performed, and therefore applicant argues that Cheong does not disclose checking the number or frequency of read and write operations against a threshold, and argues that it is a mere conjecture. However, Cheong, para. 28 states that a block is judged to be hot/cold by “checking the number of reads and writes.” It is unclear how applicant is suggesting Cheong is determining hot/cold blocks by checking the number of reads and writes if a threshold is not being used. Although the word “threshold” is not directly stated, it is implicit in the determination process as described in para. 28.

1c) Applicant argues that Cheong moves hot blocks to the solid state drive and also moves cold data to the hard drive, which allows data to be doubly stored for both hot and cold temperatures. Applicant argues that therefore, the supposed copying operation on a data block is not dependent on being hot. However, the claim language does not state that data cannot be double stored. Simply that it is copied. Cheong fulfills this requirement. Applicant appears to be arguing that because Cheong copies data to the HDD when cold and to the SSD when hot, that it cannot read on the limitation of copying data to the SSD. However, the claim language does not state that data cannot be doubly stored, nor does it state that cold data cannot be copied to the HDD.

2) Applicant argues that the Cheong system does not generate a mapping between Pas of HDD 2300 and SSD 2200 in response to a request. Applicant argues that when a read takes place in Cheong, a mapping between logical and physical addresses is provided and therefore the read operation does not cause a mapping to generate between physical addresses of HDD 2300 and SSD 2200. However, Cheong, fig. 3, 6 and 7 show a mapping table with logical addresses and both physical addresses of HDD 2300 and SSD 2200. However, mapping may change due to movement caused by a read operation. See Cheong, para. 37-39, where a data block is copied to the SSD. As shown in fig. 7, clearly not every address is initially present in the SSD. Therefore, when a piece of data is copied over to SSD, the mapping must be updated or generated, including the physical address of the SSD.

3a) Applicant argues that there is no data transfer between physical addresses of SSD 2200 and HDD 2300 as indicated by the mapping. The claim language recites “copying the current version of the piece of data from the first memory address of the first NVM to the second memory address of the second NVM based on the mapping.” Applicant argues Cheong’s copying operation does not use the physical addresses in MT2, and has cited fig. 7 and para. 62 in support of this argument. Applicant argues that a mere data transfer from SSD 2200 to HDD 2300 is not necessarily the data transfer between specific physical addresses. It is unclear where applicant is providing support for stating that Cheong’s copying operation does not use the physical addresses in MT2. Cheong, Para. 62 states that the mapping table MT2 distinguishes whether data blocks are stored in SSD 2200 or HDD 2300. As shown in fig. 7, the logging areas are included in SSD 2200 and HDD 2300, and therefore would be mapped by the mapping table. There is no reason why the logging areas would also not be mapped, as they are being used for copying and holding data. In addition, para. 41 specifically states that when data is stored in a logging area, the mapping management indicates to a flag of logical block corresponding to the updated data block that the data block is changed. In addition, para. 40 specifically states that the mapping tables are used when moving data from the SSD to the HDD. The logging area includes updated parts of data, but would still need to be mapped, and utilized when storing and copying data. See para. 59, and also para. 64, where the updated part c5 and the fifth data block are used in restoring data after power off. In addition, the logging area is not a permanent storage location, but is used as a cache or buffer for updated data. The data in the copying operation eventually would get written using the mapping of the physical addresses along with the logging area’s updated data, as discussed in para. 64.

3b) Applicant argues that Cheong disclose in para. 63 that the read data c5 is stored in the logging area 2330 of the hard drive 2300, and that the logging area used for copying is different than the locations indicated in MT2. Therefore, applicant argues that Cheong does not use the physical addresses specified in MT2 in a copying operation. Again, applicant has not provided support for showing that the mapping table does not also map data in the logging areas. Para. 62 states that the mapping table MT2 distinguishes whether data blocks are stored in SSD 2200 or HDD 2300. As shown in fig. 7, the logging areas are included in SSD 2200 and HDD 2300, and therefore would be mapped by the mapping table. The logging area includes updated parts of data, but would still need to be mapped, and utilized when storing and copying data. See para. 59, and also para. 64, where the updated part c5 and the fifth data block are used in restoring data after power off. In addition, the logging area is not a permanent storage location, but is used as a cache or buffer for updated data. The data in the copying operation eventually would get written using the mapping of the physical addresses along with the logging area’s updated data, as discussed in para. 64.

4) Applicant argues that the copying operation of Cheong may not use SSD 2200. Applicant argues that the data transfer from SSD 2200 is conditional, because Cheong only accesses the SSD 2200 if the data is unavailable in the cache, and therefore if the cache stores the piece of data, that piece of data may not be transferred from SSD 2200. However, the claim language does not specify that for every request those particular steps need to be performed, including when data is in the cache. Therefore, as Cheong does access the SSD 2200 when the data is not in the cache, Cheong would still disclose the copying operation.

5) Applicant argues that the mapping of Rosenband is not stored in SRAM 144. Applicant argues that mapping 150 is outside of SRAM 144 of Rosenband in fig. 1b, and therefore the mapping is not being stored in one of the NVMs. Applicant argues that sub controller 126 is not the same as SRAM 144. However, although fig. 1b shows a mapping component next to the SRAM, Rosenband does not disclose that the mapping uses a separate memory element. In fact, Rosenband multiple times discloses that the hybrid dimm contains both slow flash memory and fast memory (see col. 2, lines 50-60). As both types of memories contained in the hybrid dimm can be NVM, even if the mapping 150 is shown in a drawing as outside the SRAM 144 for visual clarity reasons, the mapping would still be generated in NVM, as every memory element in the hybrid dimm may be NVM. However, even if that weren’t the case, Rosenband fig. 1a and 1b shows where the fast memory and controller are combined as one element, and that element may be referred to as a non-volatile memory, as it contains non-volatile memory in addition to logic.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
3.	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
4.	Per the instant office action, claims 1-3, 5-8, 10-13, 15, 17 and 20-26 stand rejected.
     b.   DIRECTION OF FUTURE CORRESPONDENCES
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:00AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132